USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #.
DATE FILED: _ 1/22/2020 _
-against-
CHEVILLE GREY, 19 Cr. 813 (AT)

Defendant. ORDER
ANALISA TORRES, District Judge:

 

 

It is ORDERED that a change-of-plea hearing shall be held in this case on January 27,
2020, at 2:20 p.m.

The status conference scheduled for January 23, 2020 is ADJOURNED sine die.

It is further ORDERED that the time between January 23, 2020 and January 27, 2020 is
excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The
Court finds that the ends of justice served by granting the exclusion outweigh the best interests of
the public and Defendant in a speedy trial, because it will allow the parties to finalize a pretrial
resolution of this matter.

The Clerk of Court is directed to terminate the motion at ECF No. 11.
SO ORDERED.

Dated: January 22, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
